DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-12, 14-18, and 20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over at least Claims 1,  4, 7-8, and 16-17 of U.S. Patent No. 10,842,219.  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matters of Claims 1-5, 7-12, 14-18, and 20 of the instant application as it relates to at least receiving, by a computing device, location information for a plurality of athletes traversing a first route; determining a second route to be traversed by a user; determining, using the location information, an average location of the plurality of athletes; determining, based on the average location of the plurality of athletes, routing information enabling the user to join the plurality of athletes at one or more points along the first route; and outputting the routing information for display are encompassed within 
The following is an example of claim correspondence to illustrate the similarities and/or overlapping subject matter. 
Application 17/071704
US Patent No. 10,842,219
Claim 1:  A method comprising: 

receiving, by a computing device, location information for a plurality of athletes traversing a first route; 
















determining a second route to be traversed by a user; 


determining, using the location information, an average location of the plurality of athletes; 




determining, based on the average location of the plurality of athletes, routing information enabling the user to join the 




outputting the routing information for display.


receiving, by a computing device, athletic 
activity data generated by one or more sensors associated with each of a 
plurality of athletes, wherein the one or more sensors are used to determine a 
location for each of the plurality of athletes;  


generating, by the computing device and based on the athletic activity data, a user interface indicating a map and information regarding athletic activity performed by the plurality of athletes in an area displayed in the map;  

receiving, by the computing device, a workout time period and distance parameters;  

generating, based on the received workout time period and distance parameters, a first route to be traversed by a user;  

determining, by the computing device and using location information obtained from the one or more sensors, an average location, in the area displayed in the map, of a first group of athletes traversing a second route;  

generating, by the computing device and based on the average location 
of the first group of athletes, routing information directing the user to one 

user may join the first group of athletes traversing the second route;  and 


displaying, via the user interface, the routing information or joining the 
first group of athletes traversing the second route.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) with respect to at least:

Independent Claim 1:
A method comprising: receiving, by a computing device, location information for a plurality of athletes traversing a first route; determining a second route to be traversed by a user; determining, using the location information, an average location of the plurality of athletes; determining, based on the average location of the plurality of athletes, routing information enabling the user to join the plurality of athletes at one or more points along the first route; and outputting the routing information for display.

Independent Claim 8:


Independent Claim 15:
One or more non-transitory computer readable media storing instructions that, when executed cause: receiving location information for a plurality of athletes traversing a first route; determining a second route to be traversed by a user; determining, using the location information, an average location of the plurality of athletes; determining, based on the average location of the plurality of athletes, routing information enabling the user to join the plurality of athletes at one or more points along the first route; and outputting the routing information for display.

In summary, in regards to claims 1-20 (with emphasis on Claims 1, 8, and 15) the claimed invention focuses on a method, apparatus, and computer readable media comprising receiving, by a computing device, location information for a plurality of athletes traversing a first route; determining a second route to be traversed by a user; determining, using the location information, an average location of the plurality of 
For example, a person can receive location information for a plurality of athletes traversing a first route, determine a second route to be traversed by a user, determine using, the location information, an average location of the plurality of athletes, determine, based on the average location of the plurality of athletes, routing information enabling the user to join the plurality of athletes at one or more points along the first route; and output the routing information for display.
This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components (a computing device/apparatus, user interface, computer readable media) are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
any portable device. Those skilled in the art will appreciate that these are merely example devices for descriptive purposes and this disclosure is not limited to any console or computing device”(¶ 16) and “Memory 212 may include, but is not limited to, random access memory (RAM), read only memory (ROM), and include one or more of solid-state memory, optical or magnetic storage, and/or any other medium that can be used to store electronic information” (¶ 18).  Such disclosure suggests that any hardware required by the claims are no more than generic components operating in their ordinary capacity.
Additionally, Arastafar (US 2012/0158283) teaches that user interface that are configured to display information such as routing information are conventional in the art (¶ 45).
Nor do the dependent claims 2-7, 9-14, and 16-20 add “significantly more” since they merely add to the claimed concepts that can be performed in the human mind (Mental Processes).  The dependent claims failing to place the claimed invention into a practical applicant or additional generic components of the dependent claims failing amount to “significantly more” for the same reasons noted above.  
Consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claim are not patent-eligible under 35 USC §101.


Conclusion

Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177.  The examiner can normally be reached on 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRAMAR HARPER/Primary Examiner, Art Unit 3715